Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20         PageID.192     Page 1 of 19




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

        VALVOLINE, LLC, ET AL.,

                Plaintiffs,
                                                      Case No. 20-cv-10044
                     v.
                                                   U.S. DISTRICT COURT JUDGE
                                                      GERSHWIN A. DRAIN
     FRANKS OIL KING, INC., ET AL.,

            Defendants.
   ______________                      /

     OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
                   DEFAULT JUDGMENT [#18]

                                  I. INTRODUCTION
      Plaintiffs Valvoline LLC and Valvoline Licensing and Intellectual Property

LLC (collectively, “Plaintiffs”) bring this motion for default judgment against

Defendants Franks Oil King, Inc., d/b/a Frank’s Oil King and/or as Quick Oil Auto

Repair; Franks Oil Center, Inc. d/b/a Frank’s Oil King and/or as Quick Oil Auto

Repair, and Fadi Hachem a/k/a Frank Hachem (collectively, “Defendants”). See

ECF No. 1. Plaintiffs request damages and a permanent injunction after Defendants

failed to pay for motor oil delivery and continued to display a Valvoline Mark at

their facilities after termination of the contract between the parties. Plaintiffs bring

various federal and state claims, including trademark infringement, false advertising,

and breach of contract.



                                           1
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20       PageID.193    Page 2 of 19




      Presently before the Court is Plaintiffs’ Motion for Default Judgment, filed on

May 20, 2020. ECF No. 56. Defendants have failed to file an answer or otherwise

defend this matter. A hearing on Plaintiffs’ Motion was held on October 21, 2020.

For the reasons discussed herein, the Court will GRANT Plaintiffs’ Motion [#18].

                            II. FACTUAL BACKGROUND

      Plaintiffs are producers and distributors of “premium-branded automotive,

commercial and industrial lubricants and automotive chemicals,” all offered under

the broad Valvoline brand. ECF No. 1, PageID.3. Plaintiffs franchise various oil

change facilities around the nation, including in Detroit, Michigan. Id. at PageID.4.

With prior authorization and agreement, these facilities may utilize one of

Valvoline’s many registered U.S. trademarks, some of which are visually displayed

within Plaintiffs’ Complaint. See id. at PageID.4-5.

      One of Valvoline’s licensed distributors is Vesco Oil Corporation (“Vesco”).

Id. at PageID.5. Plaintiffs state that Vesco and Defendant Frank’s Oil King entered

into an Equipment Loan Agreement (“Agreement”) on April 3, 2017. ECF No. 5-1,

PageID.34. The Agreement was signed by Defendant Hachem on behalf of Frank’s

Oil King. Id. The Agreement provided that Defendants would borrow certain

equipment (“Equipment”) from Vesco, including tanks, pumps, and hoses typically

utilized by oil change facilities. See id. The Agreement also provided that failure

to pay for products could result in termination of the Agreement and that, upon


                                          2
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20       PageID.194    Page 3 of 19




termination, Defendants should make the Equipment available for pick up and

return. ECF No. 1, PageID.6-7. Plaintiffs note that Vesco assigned both its rights

under the Agreements and its title to the Equipment to Valvoline once the Agreement

was signed. Id.

      Plaintiffs allege that it delivered motor oil to Defendants on September 28,

2018, but that Defendants failed to pay the amount due provided on the invoice

(“Invoice”). ECF No. 5-2, PageID.38. Additionally, Plaintiffs state that Defendants

acquired another facility in 2019, Quick Oil Auto Repair, wherein they continued to

use a Valvoline trademark without Plaintiffs’ authorization. ECF No. 1, PageID.8.

Photographs of the Defendants’ facilities with signage containing the Valvoline

marks are included within Plaintiffs’ Complaint. See id. at PageID.8-9. While

Plaintiffs sent various letters demanding Defendants cease their conduct and

providing notice of the Agreement’s termination, Plaintiffs state that the Defendants

have failed to remove the Valvoline marks, pay the Invoice, return the Equipment,

or otherwise respond in any manner. Id. at PageID.11.

      Plaintiffs therefore commenced the instant action against Defendants on

January 7, 2020. ECF No. 1. Plaintiffs bring ten claims against Defendants,

including three counts under the Lanham Act and state law claims for unfair

competition, breach of contract, unjust enrichment, and replevin. Id. Defendants




                                          3
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20         PageID.195    Page 4 of 19




failed to file an answer or otherwise defend this matter in accordance with Federal

Rule of Civil Procedure 12.

      On April 6, 2020, Plaintiffs filed a request for the Clerk’s Entry of Default

against each Defendant. ECF No. 12. The Clerk entered a Default as to each

Defendant on that same day. ECF Nos. 14, 15, 16. On May 20, 2020, Plaintiffs

filed the present Motion, asking this Court to enter a default judgment in its favor

and to find that Plaintiffs are entitled to (1) the return of the relevant Equipment in

Defendants’ possession; (2) damages; (3) reasonable expenses, including attorneys’

fees; and (4) injunctive relief enjoining Defendants from using any Valvoline marks

or otherwise taking action that would associate Defendants’ business with the

Valvoline brand. ECF No. 18, PageID.56-58. Defendants did not file a response to

the Motion.

                               III. LEGAL STANDARD

      Rule 55 of the Federal Rules of Civil Procedure governs entry of judgment by

default. In order to obtain judgment by default, the proponent must first request the

Clerk’s entry of default pursuant to Rule 55(a). Once a default has been entered by

the Clerk, the plaintiff’s well-pleaded allegations are deemed admitted. See, e.g.,

Thomas v. Miller, 489 F.3d 293, 299 (6th Cir. 2007); State Farm Fire and Casualty

Company v. Piron, No. 11-11375, 2011 WL 3625048, at *1 (E.D. Mich. July 28,




                                          4
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20           PageID.196     Page 5 of 19




2011). The plaintiff may then file for default judgment by the Clerk or by the court.

FED. R. CIV. P. 55(b).

         When the plaintiff’s complaint alleges damages for a sum certain, the Clerk

“on plaintiff’s request, with an affidavit showing the amount due—must enter

judgment for that amount and costs against a defendant who has been defaulted for

not appearing.” FED. R. CIV. P. 55(b)(1). “In all other cases, the party must apply

to the court for a default judgment.” FED. R. CIV. P. 55(b)(2). A default judgment

may be entered without a hearing unless it is necessary to determine the amount of

monetary damages. Id. The court must exercise “sound judicial discretion” when

determining whether to enter the default judgment.            CHARLES ALAN WRIGHT,

ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE, §

2685 (3d ed. 1988); see also Applebaum v. Target Corporation, No. 11-cv-15035,

2015 WL 13050014, at *1 (E.D. Mich. Sept. 10, 2015); Piron, 2013 WL 1843965,

at *2.

                                     IV. DISCUSSION

         A. Defendant Hachem’s Personal Liability
         As an initial matter, this Court must address the issue of personal liability for

the individual Defendant Hachem. In breach of contract claims, for example, a

plaintiff must plead allegations sufficient to establish entitlement to pierce the

corporate veil and hold an individual personally liable for breach of the corporate


                                             5
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20        PageID.197    Page 6 of 19




defendant’s contract. See Dimensional Tech. Int'l, No. 07-CV-14232, 2010 WL

726740, at *3. “Michigan courts will not pierce the corporate veil unless (1) the

corporate entity was a mere instrumentally of another entity or individual; (2) the

corporate entity was used to commit a fraud or wrong; and (3) the plaintiff suffered

an unjust loss.” Id. (quoting Servo Kinetics, Inc. v. Tokyo Precision Instruments Co.

Ltd., 475 F.3d 783, 798 (6th Cir. 2007)).

      During the hearing on this matter, Plaintiffs conceded that its Complaint did

not contain sufficient allegations to pierce the corporate veil or establish Defendant

Hachem’s personal liability on any of the claims. The Court agrees with Plaintiffs’

concession, as Plaintiffs’ allegations are devoid of any detail that might establish

that Defendant Hachem utilized Frank’s Oil King or Quick Oil Auto Repair as

corporate instrumentalities of his personal wrongdoing. Without these allegations,

the Court could not find a basis to disregard the corporate entity and hold Hachem

personally liable for the claims in the instant matter. Compare with Dimensional

Tech. Int'l, No. 07-CV-14232, 2010 WL 726740, at *4.

      Accordingly, only the Defendant corporate entities, Frank’s Oil King and

Quick Oil Auto Repair, will be held jointly and severally liable on the Counts

discussed below.

      B. Infringement and Unfair Competition Claims (Counts I – IV)
      Upon consideration of the Plaintiffs’ factual allegations and claims, the Court

concludes that Plaintiffs have established that Defendants unlawfully utilized the
                                            6
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20          PageID.198     Page 7 of 19




Valvoline marks at the oil change facilities in question. Judges in this District have

found that claims under the Lanham Act, including those for trademark infringement

and false designation of origin, as well as claims for unfair competition under

Michigan common law, are all “examined using the same factors, with the likelihood

of confusion being the touchstone of the claims.” Advance Magazine Publishers,

Inc. v. Tinsley, No. 318CV13575RHCSDD, 2019 WL 1285089, at *2 (E.D. Mich.

Mar. 20, 2019) (citing Wynn Oil Co. v. American Way Serv. Corp., 943 F.2d 595,

604-05 (6th Cir. 1991)). In the likelihood of confusion analysis, the Sixth Circuit

provides certain factors a court may consider, including:

      (1) strength of the plaintiff’s mark; (2) relatedness of the goods or services;
      (3) similarity of the marks; (4) evidence of actual confusion; (5) marketing
      channels used; (6) likely degree of purchaser care; (7) the defendant’s intent
      in selecting the mark; and (8) likelihood of expansion of the product line.

Audi AG v. D'Amato, 469 F.3d 534, 542-43 (6th Cir. 2006). A court need not

consider all of the factors; it simply must consider the “ultimate question . . . whether

relevant consumers are likely to believe that the products or services offered by the

parties are affiliated in some way.” AutoZone, Inc. v. Tandy Corp., 373 F.3d 786,

793 (6th Cir. 2004) (quoting Homeowners Group, Inc. v. Home Mktg. Specialists,

Inc., 931 F.2d 1100, 1107 (6th Cir. 1991)) (emphasis omitted).

      Here, the facts in the Complaint clearly establish that there is a high likelihood

that consumers could be led to believe that Valvoline services and products are

offered at both the Frank’s Oil King and Quick Oil Auto Repair facilities. Many of

                                           7
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20        PageID.199    Page 8 of 19




Plaintiffs’ registered trademarks have achieved incontestability status, which

provides the “benefit of the strength accorded to a descriptive mark with a secondary

meaning.” FenF, LLC v. Yogabody Nats., LLC, No. 16-13483, 2017 WL 4841440,

at *2 (E.D. Mich. Oct. 26, 2017) (quoting Daddy's Junky Music Stores, Inc. v. Big

Daddy's Family Music Center, 109 F.3d 275, 280 (6th Cir. 1997)) (internal citations

omitted).

        As in FenF, Plaintiffs’ marks have “acquired value and name-brand

recognition” and are meant to represent a certain caliber of goods and services in the

automotive oil and repair space. Id. The record indicates that Defendants are clearly

displaying a Valvoline mark and advertising Valvoline services on their facility

storefront and signage without authorization by Plaintiffs. Defendants, therefore,

have been able to reap the benefits of an unpermitted affiliation with Valvoline,

especially since Defendants “offer the exact same goods and services through their

oil change facilities” as Plaintiffs. ECF No. 58, PageID.70.

        Given these facts, Plaintiffs have established that Defendants’ “improper use

constitutes trademark infringement and is likely to confuse and mislead consumers”

into falsely believing the parties are affiliated. FenF, LLC, No. 16-13483, 2017 WL

4841440, at *2. Additionally, Plaintiffs represented at the hearing that Defendants

have still failed to remove the Valvoline marks from its storefronts as of October 20,

2020.


                                          8
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20        PageID.200    Page 9 of 19




      Accordingly, the record supports a finding of likely confusion sufficient to

hold the corporate Defendants liable for willful trademark infringement, false

advertising and false designation of origin, and unfair competition under the Lanham

Act, as well as unfair competition under Michigan common law. 15 U.S.C. §§ 1114,

1125(a)(1)(A)-(B).

      C. Contract and Quasi-Contract Claims (Counts V – X)
      Upon review of the record, the Court also concludes that Plaintiffs have

established that Defendants are in default of the April 2017 Equipment Loan

Agreement and failed to pay for prior products and services rendered by Plaintiffs.

For the breach of contract claims, a plaintiff is required to show the existence of a

valid contract, a breach by the defendants, and resulting damage as a proximate result

of the breach. See Dimensional Tech. Int'l, Inc. v. FA Kellner Software, No. 07-CV-

14232, 2010 WL 726740, at *3 (E.D. Mich. Feb. 24, 2010).

      Plaintiffs’ contract and quasi-contract claims are based on two documents: (1)

the 2017 Agreement, and (2) the Invoice for delivery of 151 gallons of Valvoline

motor oil. ECF No. 1, PageID.6-7. The Court finds that these two documents

established valid contracts between the Plaintiffs and the corporate Defendants.

Because express agreements govern the instant matter, the Court does not need to

imply a contract in equity for Plaintiffs’ alternate unjust enrichment claims.

Dimensional Tech. Int'l, No. 07-CV-14232, 2010 WL 726740, at *4 (“Because the


                                          9
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20        PageID.201    Page 10 of 19




 Court finds the allegations in the complaint sufficiently allege the existence of a

 contract covering the subject matter of the unjust enrichment claim, the Court will

 deny [the plaintiff’s] claim for unjust enrichment.”). Counts VIII and IV are

 therefore denied.

       As for the first breach of contract claim in Count V, the Agreement provided

 that failure to pay for provided equipment or services could result in Plaintiffs’

 termination of the Agreement. ECF No. 5-1, PageID.35. Pursuant to the terms of

 the Agreement, Defendant Frank’s Oil King also agreed that:

       upon termination of this Agreement, or a breach of any of its provisions by
       [Frank’s Oil King], [Frank’s Oil King] refuses or is unable to return the
       Equipment to [Valvoline], [Valvoline] is authorized to take any reasonable
       action and pay any reasonable expenses in order to regain possession of the
       Equipment, including legal fees and costs in obtaining possession and/or
       removal and storage, and all such costs and expenses shall be added to the
       obligation due from [Frank’s Oil King] and shall be payable to [Valvoline]
       upon demand.
       Id. at PageID.34.

       Plaintiffs’ second breach of contract claim in Count VI concerns Defendants’

 receipt of Valvoline’s motor oil, which was recorded on the Invoice and required a

 payment of $1,274.44 to Plaintiffs by October 28, 2018. ECF No. 1, PageID.7. The

 Invoice, and Defendants’ failure to pay the balance, also provides the facts necessary

 to establish Plaintiffs’ claim in Count VII for action on account. See Fisher Sand &

 Gravel Co. v. Neal A. Sweebe, Inc., 494 Mich. 543, 557, 837 N.W.2d 244, 252 (2013)

 (finding that claims for action on account arise “where the parties have conducted a

                                          10
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20          PageID.202    Page 11 of 19




 series of transactions for which a balance remains to be paid.”) (additional citation

 omitted).

       Plaintiffs state that a letter was sent on March 6, 2019 demanding payment for

 the amount owed on the Invoice, but that the letter went unanswered. Id. Plaintiffs

 subsequently sent Defendants a notice on June 7, 2019 informing Defendants that

 the Agreement had been terminated and that Plaintiffs sought to pick up the

 Equipment. Id. at PageID.10. Not receiving any responses, Plaintiffs sent at least

 four sets of letters to Defendants notifying them of their obligations to pay and return

 the Equipment. Id. at PageID.11.

       As of the writing of this Order, Defendants have not paid the sum due to

 Plaintiffs as recorded by the 2018 Invoice. Defendants have also failed to return the

 Equipment as required under the Agreement and are therefore unlawfully detaining

 goods belonging to Plaintiffs. See Synthes Spine Co., L.P. v. Calvert, 270 F. Supp.

 2d 939, 942 (E.D. Mich. 2003) (noting that plaintiffs have a replevin claim if they

 “have a right to possess goods or chattels which the defendant has unlawfully taken

 or detained and have suffered damages.”) (internal citations omitted). Thus, the

 record supports a finding of liability for breach of contract, action on account, and

 replevin.

       D. Permanent Injunctive Relief
       Plaintiffs also seek injunctive relief in order to enjoin Defendants from

 displaying Plaintiffs’ marks at the Defendants’ facilities. ECF No. 18, PageID.77.
                                           11
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20          PageID.203    Page 12 of 19




 The Court finds that Plaintiffs are entitled to this relief. Courts within this District

 have recognized that injunctive relief by way of a default judgment is available,

 especially in cases like this one, where Defendants have had notice of the

 proceedings. See, e.g., Domino's Pizza Franchising, LLC v. VTM Pizza, Inc., No.

 15-13312, 2015 WL 9500791, at *2 (E.D. Mich. Dec. 31, 2015). A court may grant

 a trademark owner permanent injunctive relief pursuant to the Lanham Act. 15

 U.S.C. § 1116(a). A plaintiff seeking a permanent injunction must satisfy a four-

 factor test before a court may grant such relief:

       (1) that it has suffered an irreparable injury; (2) that remedies available at
       law, such as monetary damages, are inadequate to compensate for that
       injury; (3) that, considering the balance of hardships between the plaintiff
       and defendant, a remedy in equity is warranted; and (4) that the public
       interest would not be disserved by a permanent injunction.

 Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 157 (2010) (quotation

 omitted).

       As to the first factor, irreparable injury “ordinarily follows when a likelihood

 of confusion or possible risk to reputation appears” from infringement or unfair

 competition. Wynn Oil Co. v. Am. Way Serv. Corp., 943 F.2d 595, 608 (6th Cir.

 1991). Once there is a showing of infringement, a specific finding of likelihood of

 entry or irreparable harm is thus not required for injunctive relief in a trademark

 infringement case. Circuit City Stores, Inc. v. CarMax, Inc., 165 F.3d 1047, 1056

 (6th Cir. 1999). Here, Plaintiffs have shown that they will suffer irreparable harm if

                                           12
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20        PageID.204    Page 13 of 19




 an injunction is not issued enjoining Defendants from continuing to use Valvoline’s

 trademarks at the designated facilities. ECF No. 18, PageID.79.

       The second factor is also satisfied. The Sixth Circuit has held that where there

 is potential for future harm from infringement, there is no adequate remedy at law.

 See Audi AG v. D’Amato, 469 F.3d 534, 550 (6th Cir. 2006). Here, there is potential

 for future harm from infringement because Defendants are continuing their

 infringing activities. See id. at PageID.80.

       As to the third factor, the potential harm to Plaintiffs outweighs any harm that

 Defendants may suffer. Notably, Defendants do not face hardship in complying with

 their obligations under the April 2017 Agreement. Audi, 469 F.3d at 550. Plaintiffs,

 however, face hardship from potential customer confusion and damage to Plaintiffs’

 reputation and goodwill. ECF No. 18, PageID.80.

       Finally, the Court finds that it is in the public’s interest to issue injunctive

 relief to prevent customers from being misled by Defendants’ continued unlawful

 use of Valvoline’s trademarks. Audi, 469 F.3d at 550. As provided in the Complaint,

 and thereby admitted when Defendants defaulted, the continued use of Valvoline’s

 marks is likely to “have deceived and/or have the capacity to deceive a substantial

 segment of customers, who are likely to believe that the [f]acility providing the

 vehicle maintenance services is authorized, licensed, and approved by Valvoline.”

 ECF No. 12, PageID.74.


                                           13
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20           PageID.205     Page 14 of 19




       Accordingly, the Court will enter judgment in Plaintiffs’ favor for Defendants

 to be immediately and fully enjoined from using, displaying, or otherwise

 associating with the Valvoline brand and trademarks at their facilities.

       E. Award of Expenses
       Finally, Plaintiffs seek an award of reasonable attorneys’ fees and costs. ECF

 No. 18, PageID.82. “The parties to a contract may include a provision that the

 breaching party will be required to pay the other side’s attorney fees and such

 provisions are judicially enforceable.” Zeeland Farm Servs., Inc. v. JBL Enters, Inc.,

 555 N.W.2d 733, 736 (Mich. Ct. App. 1996). Here, Plaintiffs assert that they are

 entitled to reasonable attorneys’ fees and costs in connection with this action

 pursuant to the Equipment Loan Agreement. Specifically, Plaintiffs claim that under

 Section 4 of the Agreement, Defendants agreed to reimburse Plaintiffs for any legal

 fees and costs that it was required to incur in order to enforce the Agreement. ECF

 No. 5-1, PageID.34. The Court finds that this section of the Agreement requires

 payment of Plaintiffs’ attorney fees in the event Plaintiffs initiate an action to enforce

 the agreement.1 Id. The Court also takes notice that other courts within this District




 1
  The Court denotes that Plaintiffs allege in their Complaint that they are also entitled
 to reasonable attorneys’ fees and costs pursuant to the Lanham Act, 15 U.S.C. §
 1117. ECF No. 18, PageID.82. The Lanham Act permits an award of “reasonable
 attorney fees to the prevailing party” in exceptional cases. 15 U.S.C. § 1117(a).
 Given that the Court has determined that Plaintiffs are entitled to reasonable
 attorneys’ fees and costs pursuant to the Agreement, it finds that it does not need to
                                            14
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20        PageID.206   Page 15 of 19




 enforce attorneys’ fees provisions like the one in the instant matter. See PSP

 Franchising v. Dubois, No. 17-cv-12835, 2013 WL 782901, at *1 n.1 (E.D. Mich.

 Feb. 28, 2013); Dunkin’ Donuts Franchised Restaurants LLC v. Mr. Omar, Inc., No.

 06-15078, 2008 WL 2095352, at *2 (E.D. Mich. May 16, 2008).

       While Plaintiffs are generally entitled to recover attorneys’ fees, costs,

 interest, and expenses in these matters, recovery may be limited to reasonable

 attorney fees. Papo v. Aglo Rests. of San Jose, Inc., 386 N.W.2d 177, 183 (Mich.

 Ct. App. 1986). The Court must therefore determine whether the amounts Plaintiffs

 seek is reasonable. In their instant Motion, Plaintiffs request permission to submit

 supplemental briefing regarding the extent of the fees and expenses recoverable.

 ECF No. 18, PageID.83. Accordingly, Plaintiffs shall advise the Court of their

 requested attorneys’ fees and costs, supported by appropriate evidence such as

 affidavits and invoices, no later than November 5, 2020.


                                  V. CONCLUSION

       For the reasons articulated above, IT IS SO ORDERED that Plaintiffs’

 Motion for Default Judgment [#18] is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ conduct violated the terms

 of the Equipment Loan Agreement between the parties;



 make a further determination of the nature of Defendants’ acts of infringement at
 this juncture.
                                          15
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20        PageID.207    Page 16 of 19




        IT IS FURTHER ORDERED that Defendants, and all other persons in

 active concert or participation with them, are HEREBY ORDERED to immediately

 and fully comply with the terms and obligations contained in both the Invoice and

 Section 4 of the Equipment Loan Agreement. Those obligations include, but are not

 limited to, the return of all Equipment loaned to Defendants at their respective

 facilities;

        IT IS FURTHER ORDERED that the Clerk of the Court shall enter a

 judgment in favor of Plaintiffs and against the corporate Defendants, jointly and

 severally, in the amount of $1,274.44 as reflected on Defendants’ unpaid Invoice;

        IT IS FURTHER ORDERED that Defendants, their Members, affiliates,

 officers, directors, agents, representatives, attorneys, and all persons acting or

 claiming to act on their behalf or under their direction or authority, and all persons

 acting in concert or participation therewith, are hereby permanently enjoined from:

        (a) using the marks VALVOLINE, V, all stylized variations, and/or any

        confusingly similar mark or colorable imitation thereof in connection with the

        promotion, advertisement, display, sale, or distribution of any goods or

        services offered by any of the Defendants;

        (b) performing any act, making any statement, or distributing or displaying

        any materials that are likely to lead members of the public to believe that

        Defendants or any services performed by Defendants are associated or


                                          16
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20          PageID.208   Page 17 of 19




       connected with Plaintiffs, or are sold, licensed, sponsored, approved, or

       authorized by Plaintiffs;

       (c) reproducing, displaying, distributing, or creating derivative works from

       any text, graphics, photographs, videos, or other materials owned by and/or

       emanating from Plaintiffs or affiliated parties; and

       (d) otherwise taking any action likely to cause public confusion, mistake, or

       deception as to the connection, affiliation, sponsorship, approval, or other

       association of Defendants’ goods or services with Plaintiffs or their goods or

       services.

       IT IS FURTHER ORDERED that the corporate Defendants shall pay to

 Plaintiffs a fine of $100.00 per day for each day that Defendants continue to engage

 in conduct that violates the permanent injunction ordered and detailed supra;

       IT IS FURTHER ORDERED that Defendants shall surrender to Plaintiffs

 any VALVOLINE signage or other materials used in connection with the acts

 detailed in Plaintiffs’ Complaint within 30 days of the date of this Order;

       IT IS FURTHER ORDERED that Defendants shall surrender to Plaintiffs

 the Equipment, which is listed herein as “Exhibit A,” within 30 days of the date of

 this Order;

       IT IS FURTHER ORDERED that if Defendants fail to comply with the

 requirements listed supra within 30 days of the date of this Order, then a United


                                          17
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20          PageID.209    Page 18 of 19




 States Marshal is authorized to accompany a representative of Plaintiffs to retrieve

 the Equipment and any Valvoline signage, displays, or similar materials from either

 or both of Defendants’ locations at 13021 Harper Avenue, Detroit, Michigan 48213

 and at 17500 East Warren, Detroit, Michigan 48224;

       IT IS FURTHER ORDERED that, upon receipt of Plaintiffs’ supplemental

 request of attorneys’ fees and costs by November 5, 2020, the Court shall amend

 the judgment in favor of Plaintiffs and against the corporate Defendants, jointly and

 severally, for the reasonable attorneys’ fees and costs that Plaintiffs have incurred in

 enforcing the Agreement and obligations under the Invoice in connection with this

 dispute.

       IT IS SO ORDERED.



                                         s/Gershwin A. Drain __________
                                         GERSHWIN A. DRAIN
                                         UNITED STATES DISTRICT JUDGE

 Dated: October 21, 2020



                            CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
               October 21, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager



                                           18
Case 2:20-cv-10044-GAD-MJH ECF No. 22 filed 10/21/20   PageID.210   Page 19 of 19




                       EXHIBIT A
  EQUIPMENT TO SURRENDER IN ACCORDANCE WITH EQUIPMENT
                    LOAN AGREEMENT

 1      PC400           TANK – 400 GAL UPRIGHT
 2      PC275           TANK – 275 GAL STANDARD
 16’    P6-RL           HOSE – 3/8” PUSH LOCK AIR
 4      HPM-65B         OIL REEL SD20 1/2” x 50’
 1      G575215D        PUMP APU 1/2 PORTS
 3      CHOSE-R         COIL HOSE RED
 2      CHOSE-B         COIL HOSE BLUE
 10’    8C1TRL          HOSE 1/2" – FT
 1      647-016         PUMP, 1050A
 4      29850           AIR GAUGE
 4      255-348         VALVE METERED SDM5 FLEX
 1      24C-637         WALL MOUNTING BRACKET
 2      24A-935         KIT, ACCESSORY
 2      237-893         900 PSI VALVE KIT RELIEF
 4      218-549         ACCESSORY KIT
 2      203-876         PUMP, 5:1 OIL
 3      19341           AIRLINE INFLATOR GAUGE
 2      180-685         FILLER FAUCET WATER BIBB
 3      179M            FILL CAPS – 2”
 1      1740002S        STRAINER, FLOJET
 20’    12C1TRL         HOSE 3/4" – FT
 4      110-318         AIR REGULATOR
 160’   TUBING          STEEL TUBING 5/8”
 180’   SSTUBING        5/8 OD SS TUBING
 2      RDP-M           ROLLING DRAIN, METAL, LO
 1      VEND            61489 29G 2HP 150 PSI VERTICAL COMPRESSOR
 1      VEND            3/4 PIPE
 1      MISC            FITTINGS, VALVES, ETC.




                                      19
